Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 to 9 and 12 to 20, drawn to receiving a parameter unrelated to a sporting event and determining a number of sports wagers to be offered based on the non-sporting parameter, classified in G07F 17/3244.
II. Claims 10 and 11, drawn to determining a second amount to be won based on an unrelated first set of sporting events, classified in G07F17/3288.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to unrelated types of sports wagers. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor responsive to an occurrence of a sports bet creation event, cause the processor to: receive a first parameter that is independent of any sporting events, determine, based on the first parameter, a quantity of at least two sports bets available to be placed that collectively qualify as a designated sports bet, and responsive to a placement of the designated sports bet, cause a generation of a sports betting ticket that indicates at least the first parameter.
Claim 10 reads as: A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: receive a first amount to be won in association with a series of outcomes from a series of sporting events that are undetermined as of the receipt of the first amount, responsive to a determination of a series of outcomes of a series of sporting events that, if each occur, result in a second amount associated with the first amount to be won: form a designated sports bet associated the determined series of outcomes of the determined series of sporting events, and enable receipt of a placement of a wager on the formed designated sports bet, and responsive to a determination that no series of outcomes of any series of sporting events that, if each occur, may result in the second amount, enable receipt of a modification of the first amount to be won.
Each of these groups will require its own subclass and word searches.  The two groups of claims do not require each other’s particular limitations to be useful or patentable on their own merits.  Group I pertains to a generic non-sporting parameter, and Group II pertains to basing a second amount to be won on unrelated sporting events.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D.H/Examiner, Art Unit 3715                

/RONALD LANEAU/Primary Examiner, Art Unit 3715